DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Group II, claims 11-13, in the reply filed on 25 March 2022 is acknowledged.  The traversal is on the grounds that the ISA did not find lack of unity over the same art and that no search burden has been shown.
Regarding the ISA not finding a lack of unity, the Examiner has not applied any requirements "different from or additional to those which are provided for in [the PCT]".  Under rule 13.2, the Examiner found that the common technical feature of the claims was not a special technical feature in view of the prior art.  Thus, the inventions listed as Groups I and II do not relate to a single general inventive concept under PCT Rule 13.1.
Regarding no search burden having been shown, this is not found persuasive because the instant application is a national stage entry filed under 35 U.S.C. 371 and is therefore not subject to US restriction practice but rather subject to lack of unity practice, see MPEP 1893.03(d) and 823.  It is noted that undue search burden is not a criterion in lack of unity analysis.  The test is whether or not special technical features can be established.  It is noted that inventions listed as Groups I and II do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features as set forth in pages 4 and 5 of the restriction requirement mailed 28 January 2022.  Therefore, given that the Examiner has properly established that inventions I and II lack unity as set forth in pages 4 and 5 of the restriction requirement mailed 28 January 2022, it is the Examiner's position that the restriction is proper.
The requirement is still deemed proper and is therefore made FINAL.
Claims 1-10 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 25 March 2022.

Response to Amendment
	Claim 11 has been amended.  Claims 14-18 have been added and depend from claims 11 and 12 which are part of the elected group II.  Claims 11-18 are under examination.

Information Disclosure Statement
The information disclosure statement filed 18 June 2020 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the information referred to therein has not been considered.
Legible copies of cited foreign patent documents EP 1 966 402 A1 and WO 2007/080267 A1 have not been provided by applicant.

Claim Objections
Claim 11 is objected to because of the following informalities: it is suggested to amend "of alloy" in line 3 of claim 11 to "of an alloy".  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 11 recites the limitation "the phases" in line 23.  There is insufficient antecedent basis for this limitation in the claim.  It is suggested to remove "the" from this recitation.
Regarding dependent claims 12-18, these claims do not remedy the deficiencies of parent claim 11 noted above, and are rejected for the same rationale.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 11-18 are rejected under 35 U.S.C. 103 as being unpatentable over US 2016/0368589.
Regarding claim 11,
US '589 discloses a casting composition that substantially overlaps with the instantly claimed composition [0015]; see the comparative table below.
Element
Claim 1 (wt%)
US '589 (wt%)
Overlap (wt%)
Cu
2.1-2.8
1.8-2.6
2.1-2.6
Li
1.1-1.7
1.3-1.8
1.3-1.7
Mg
0.2-0.9
0.1-0.5
0.2-0.5
Mn
0.2-0.6
0.1-0.5
0.2-0.5
Ti
0.01-0.2
0.01-0.15
0.01-0.15
Ag
<0.1
0-0.5
<0.1
Zr
<0.08
<0.05
<0.05
Fe
<0.1
<0.1
<0.1
Si
<0.1
≤0.1
<0.1
Impurities
<0.05 each, <0.15 total
<0.05 each, <0.15 total
<0.05 each, <0.15 total
Al
balance
balance
balance


Further, US '589 discloses a method of making their product (claim 1) that substantially overlaps with the instantly claimed method of making; see the comparative table below.
Step
Claim 1
US '589
Overlap
b
Homogenizing at 480-520°C for 5-60hrs
Homogenizing at 480-520°C for 5-60hrs
Identical
c
Hot rolling and optionally cold rolling into sheet material
Hot working w/ finish temp above 400°C
Hot rolling w/ finish temp above 400°C
d
solution heat treat at 470-520°C for 15min-4hrs
solution heat treat at 490-530°C for 15min-8hrs
solution heat treat at 490-520°C for 15min-4hrs
e
quenching
water quenching
water quenching
f
permanently deform 1-6%
permanently deform 1-6%
permanently deform 1-6%
g
Age at ≥160°C for ≤30hrs
Age at 120-170°C for 5min-100hrs
Age at 160-170°C for 5min-30hrs


Thus, one of ordinary skill in the art may select both a composition and method of making that are substantially identical to the instantly claimed product's composition and method of making.
US '589 is silent as to products made from their composition and method possessing the property of wherein among the phases containing lithium said phases do not contain the phase δ' but only the phase T1.
	However, per MPEP 2112.01(I): "Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.  In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).  'When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not.'  In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990)."
	As shown above, the product of US '589 may be selected by one of ordinary skill in the art to be substantially identical in both composition and produced by a substantially identical process.  Therefore, a prima facie case of obviousness has been shown against the claim.
Regarding claims 12-18,
	US '589 is silent as to possessing the properties recited in claims 12-18.
	However, per MPEP 2112.01(I): "Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.  In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).  'When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not.'  In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990)."
	As shown above in relation to claim 11, the product of US '589 may be selected by one of ordinary skill in the art to be substantially identical in both composition and produced by a substantially identical process.
	Therefore, a prima facie case of obviousness has been shown against the claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Christopher D Moody whose telephone number is 571-272-7972.  The Examiner can normally be reached 0800-1600 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at https://www.uspto.gov/interviewpractice.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner's supervisor, Sally Merkling can be reached at 571-272-6297.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center.  Unpublished application information in Patent Center is available to registered users.  To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov.  Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format.  For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CHRISTOPHER D. MOODY
Examiner
Art Unit 1738

/C.D.M./Examiner, Art Unit 1738                                                                                                                                                                                                        
/BRIAN D WALCK/Primary Examiner, Art Unit 1738